ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
BAE Systems Land & Armaments L.P.               ) ASBCA No. 62504
                                                )
Under Contract No. M67854-16-C-0006             )

APPEARANCE FOR THE APPELLANT:                       Joseph C. Port, Jr., Esq.
                                                     Counsel

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Kristine B. Kassekert, Esq.
                                                    Christy M. Rivers, Esq.
                                                     Trial Attorneys
                                                     Marine Corps Systems Command
                                                     Quantico, VA

                               ORDER OF DISMISSAL

       The dispute that is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the
settlement is not consummated. Any request to reinstate the subject appeal must be
filed within 60 days of the date of this Order.

       Dated: May 11, 2021




                                              MICHAEL N. O’CONNELL
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62504, Appeal of BAE Systems
Land & Armaments L.P., rendered in conformance with the Board’s Charter.

      Dated: May 12, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2